WESTERFIELD, J.
Plaintiff sues the defendant for damages for personal injuries sustained as the result of an accident caused by a collision between defendant’s automobile and plaintiff’s motorcycle.
Plaintiff, who was employed by the United States Government as a special delivery messenger, whs riding his motorcycle down St. Charles Avenue in the direction of Canal Street, and, the defendant was driving his automobile in the same direction and just ahead of plaintiff. As both vehicles approached the intersection of Palmer Avenue, plaintiff, desiring to pass defendant’s automobile, sounded his horn, as an indication of his intention, whereupon defendant moved slightly to the right and turned sharply to the left, colliding with plaintiff’s motorcycle in the intersection of Palmer Avenue, upon the neutral ground. As a result of the accident a bone in plaintiff’s right foot was broken causing him considerable pain and suffering.
The defendant denies having heard the plaintiff’s horn, and claims that as he approached Palmer • Avenue he put out his hand to indicate his intention to turn into the intersection, and that in order to make the turn it was necessary for him to move slightly over to the right for the reason that Palmer Avenue enters St. Charles Avenue at an acute angle; that without any knowledge of plaintiff’s approach from his rear, he turned into the intersection when he was run into by plaintiff’s motor*671cycle which was proceeding very fast, in order, as defendant claims, to beat him across the intersection.
Plaintiff is supported in his version of the accident by two witnesses and defendant by two witnesses. As we read the record we find the case to be very close. We have concluded, however, to affirm the judgment because it is supported by the verdict of the jury, whose determination of questions of fact, as we have often said, should not be lightly disregarded.
For the reasons assigned the judgment appealed from is affirmed.